DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 12/26/2019, amended claims cancelled claims 1-26 and new claims 27-41 are acknowledged. Claims 27-41 are currently pending.

Drawings
The drawings were received on 3/23/2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 27-41 are allowed.
The closest prior art of record is:
Fogel et al. (US 2009/0099476 A1) (cited by Applicant)
Anderson et al. (US 2003/0223036 A1) (cited by Applicant)
Matsuo et al. (US 2007/0273827 A1) (cited by Applicant)
The following is an examiner’s statement of reasons for allowance:
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed methods of assessing an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791